            Case 2:19-mj-02766-DUTY Document 2 Filed 07/05/19 Page 1 of 1 Page ID #:2




                                                                                                               ,~ _
                                         UNITED STATES DISTRICT COURT
                                                                                                      ~:
                                     CENTRAL DISTRICT OF CALIFORNIA

                                                               CASE ~u
UNITED STATES OF AMERICA
                                                  PLAINTIFF
                 V.

                                                                         REPORT COMMENCING CRIMINAL
     ~'r1~Cv1    ca~nti(c~avt
                                                                                        ACTION
USMS#                                            DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1• Date and time of arrest:      ~~ ~o ~ q        ~';~{~                        ~ AM      ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:     ~ Yes      }~ No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):     ~ Yes       ❑ No

4. Charges under which defendant has been booked:

                                                                                                                      l~

5. Offense cha~ed is a:         Felony       ❑Minor Offense           ❑ Petty Offense      ❑ Other Misdemeanor

6. Interpreter Required:      ~ No   ❑Yes         Language:

7• Year of Birth: ~1'~

S. Defendant has retained counsel:        ,~ No
    ❑ Yes       Name:                                                    Phone Number:


9• Name of Pretrial Services Officer notified:    ~~~X,~s     a C~~~

10. Remarks (if any):


11. Name: '~jQU j y~       ~y~vl yl~,                      (please print)

12. Office Phone Number:3/!~-O~p a1 -~j ~ t,~(
                                             ,                              13. Agency: ,~~j
                                              r
14. Signature: ~~                                                           15. Date: 7~S1 dbI


CR-64 (05/18)                             REPORT COMMENCING CRIMINAL ACTION
